Per Curiam:.
Since the trial in this action the main question of law raised by this appeal has been passed upon favorably to appellant’s contention by the general term of the supreme court, in Mullen v. Mayor, etc., 12 N. Y. Supp. 269. We have determined to accept this disposition of the question as correct, for the purposes of this appeal. The agreement of January 23, 1889, raises a question which should be determined in favor of the respondent. The plaintiff, by his action in executing this agreement, which was not prohibited by law, and did not relate to an illegal transaction, is estopped from claiming the invalidity of the agreement as to any period of suspension following its execution. It follows that the defendant is liable only for compensation for such periods of suspension as preceded January 23, 1889. The judgment should be reversed, and a new trial ordered, with costs to abide the event.